Citation Nr: 0114741	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.  He died in June 1998, and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which denied service connection 
for the cause of the veteran's death (one basis for 
dependency and indemnity compensation (DIC)).


REMAND

During his lifetime, the veteran's established service-
connected disabilities included post-traumatic stress 
disorder (PTSD), and residuals of a gunshot wound with loss 
of muscle substance and atrophy with a scar of muscle group 
XIV of the left thigh.

The appellant essentially asserts that the veteran's service-
connected left leg disability caused him to fall and strike 
his head in October 1995, which eventually resulted in his 
death in June 1998.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As noted above, the VCAA revised section 5103 to impose on 
VA, upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  This has not 
been accomplished.   

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The appellant is advised that she 
may submit pertinent lay statements and medical records.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified at 38 U.S.C. § 5103).

An ambulance report (with an altered date of October 29, 
1995), shows that the veteran had a previous medical history 
of strokes and hypotension.  The veteran reported that he 
lost his balance and fell, hitting his occipital region.  He 
also reported that a war injury impaired his left leg.  The 
examiner noted that the veteran's eye and mouth were drooping 
and indicated that the suspected problem was a cerebral 
vascular accident (CVA).  The veteran was taken by ambulance 
to the emergency room.

A discharge summary from Maine Medical Center shows that the 
veteran was hospitalized from October 29, 1995 to November 
24, 1995.  The reason for admission was listed as a change in 
mental status.  The examiner noted that the veteran had been 
placed on Coumadin as an outpatient for an episode of 
transient ischemic attacks which occurred over the course of 
several days, and that he was well until the day of 
admission, when the family noted confusion and found him 
slumped in the corner of a bathroom.  He was taken to the 
emergency room where a computed tomography (CT) scan revealed 
a right parenchymal bleed in the right basal ganglia, as well 
as ventricular blood.  A large clot formed, and the veteran 
underwent a craniotomy for evacuation of a right 
frontotemporal clot.  The discharge diagnosis was right basal 
ganglia bleed with extension and coma.  The secondary 
diagnoses were mechanical ventilation, left lower lobe 
pneumonia, status post percutaneous endoscopic gastrostomy 
feeding tube, status post craniotomy with clot evacuation, 
and status post ventriculostomy.

A discharge summary from Maine Medical Center shows that the 
veteran was hospitalized from May 28, 1998 to June 12, 1998.  
The final diagnoses were acute or chronic respiratory 
insufficiency, chronic aspiration pneumonia, status post CVA 
with severe neurological deficits, hydropneumothorax after 
thoracentesis, probable lung carcinoma, massive pleural 
effusion, and chronic atrial fibrillation.  The veteran's 
prognosis was extremely poor on discharge. 

The veteran's original death certificate shows that he died 
at home on June 15, 1998.  The immediate cause of death was 
listed as pneumonia, of one month's duration, due to or as a 
consequence of aspiration pneumonitis, due to or as a 
consequence of CVA.  The death certificate was signed by Dr. 
S. Chase.

In June 1998, the appellant submitted a claim for DIC.  In 
answer to the question, "Are you claiming that the cause of 
death was due to service?", she checked the box indicating 
"no".

In August 1998, the RO received a letter from the appellant 
in which she related that the veteran died in June 1998 and 
stated, "Due to a stroke in Oct. 29, 1995 and a bleed on the 
brain, I feel as though it was stress related incident due to 
his being in World War II."  She asserted that she was 
entitled to DIC as all of the veteran's problems were war-
related.  She said, "I feel he had the stroke because of the 
war and that his connection stemmed from war related."

By a statement received in March 1999, the appellant stated 
that on October 29, 1995, she witnessed the veteran getting 
out of bed.  She said his service-connected left leg went out 
from under him, and he fell to the floor, striking his head 
on the bureau.  She said she called an ambulance which came 
and transported him to Maine Medical Center, where a "bleed 
on the brain" was discovered.  She enclosed a November 1998 
Application for Correcting or Completing a Certificate of 
Death, signed by S. M. Chase, who stated that the death 
certificate should indicate "trauma sustained during a fall 
due to a service-related leg injury" in box number 49.

The veteran's amended death certificate, signed by Dr. S. 
Chase in October 1999, shows that the veteran died of natural 
causes on June 15, 1998.  It was noted that the veteran 
suffered a fall at home.  The immediate cause of death was 
listed as aspiration pneumonitis (of one week's duration), 
due to or as a consequence of intracranial hemorrhage (of 
years' duration), due to or as a consequence of head trauma 
(of years' duration), due to or as a consequence of a fall 
due to a service-related leg injury (of years' duration).

By a statement dated in May 2000, the appellant said that the 
veteran's death certificate was amended by Dr. S. Chase since 
he took over the veteran's care approximately 6 months before 
his death and was not immediately aware of the history of the 
case.

By a letter dated in May 2000, H. M. Chase, D.O., P.A., 
stated that after the veteran's fall, he was in several 
medical institutions over a period of several years before he 
began treating him.  He said that when he became the 
veteran's physician he was not aware of his history, and that 
after reviewing the veteran's history he became aware that 
the veteran's death was related to a head injury that he 
received in a fall, and that fall derived from a leg injury 
received during military service. 

By a letter dated in June 2000, the RO wrote to Dr. Chase and 
asked him to provide further clarification of his opinion.  
Dr. Chase did not respond to this letter.  The Board finds 
that another attempt should be made.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  Dr. Chase should be asked if his 
opinion (linking the veteran's death with a fall in 1995) was 
based on the appellant's reported history.

The claims file contains conflicting evidence as to the cause 
of the veteran's death, and the Board finds that the RO 
should forward the veteran's claims file and a copy of this 
remand to a neurologist for a medical opinion as to whether 
the veteran's established service-connected conditions (PTSD 
and residuals of a gunshot wound with loss of muscle 
substance and atrophy with a scar of muscle group XIV of the 
left thigh) caused or contributed to his death, and as to 
whether pneumonia, aspiration pneumonitis, CVA, or 
intracranial hemorrhage (noted on his death certificates) 
were linked to service.  The examiner should be asked to 
review the claims file, and this remand, prior to forming an 
opinion.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The appellant should be asked to 
submit any additional relevant medical 
records she may have in her possession, 
and to submit pertinent lay statements.  
The RO must inform the appellant what 
evidence is needed to substantiate her 
claim, what evidence the VA will obtain 
and what evidence she has to submit. 

3.  The RO should make another attempt to 
contact Dr. Chase and obtain 
clarification of his statement linking 
the veteran's death with his service-
connected left leg disability.  Dr. Chase 
should be asked if his opinion (linking 
the veteran's death in 1998 with a fall 
in 1995) was based on the appellant's 
reported history alone or a review of the 
medical records.  If based on a review of 
the medical records, the examiner should 
note the reasons and bases for the change 
in the death certificate.  Citation to 
medical authority to clarify any 
underlying issues would be useful.  Also, 
Dr. Chase should note whether he has had 
any specialized training in the field of 
neurology.  If so, information on any 
Board certifications, etc. should be 
provided.

4.  The RO should forward the veteran's 
claims file and this REMAND to a 
neurologist to obtain a medical opinion 
as to whether the veteran's death was 
linked to a service-connected condition.  
The claims file, and this REMAND, should 
be reviewed by the doctor, and his or her 
medical opinion should indicate that such 
has been done.  

The examiner should render opinions as 
follows:

(a) Whether it is at least as likely as 
not (50/50) that the right basal ganglia 
bleed in October 1995 resulted from a 
blow to the head sustained from a fall 
attributable to the veteran's left leg 
giving out due to service connected scar, 
group XIV, left thigh, residuals of a 
gunshot wound with loss of muscle 
substance and atrophy?

(b)  If so, is it at least as likely as 
not (50/50) that the residuals of this 
stroke were the immediate or contributory 
cause of the veteran's death in 1998?

(c)  Is it at least as likely as not 
(50/50) that any cerebrovascular accident 
was proximately due to or the result of 
or being aggravated by the service 
connected PTSD?

It would be helpful if the examiner 
commented on whether he/she agrees or 
disagrees with any other opinions of 
record.  Also, citation to medical 
authority would be useful to the Board in 
adjudicating this claim.

5.  After ensuring that the above actions 
have been completed, the RO should review 
the claim for service connection for the 
cause of the veteran's death.  If the 
claim is denied, the appellant and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




